Opinion issued May 27, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00664-CV
____________

AVPF RIVERWAY LTD., GREGORY A. HERBST AND BYRON K. BARCLAY,
Appellants

V.

THE HANOVER COMPANY AND CITY OF HOUSTON PLANNING
COMMISSION, Appellees




On Appeal from the 55th District Court
Harris County, Texas
Trial Court Cause No. 2002-58170




MEMORANDUM OPINION
          Appellants have filed a motion to dismiss their appeal.  Appellants represent
in their certificate of conference that, having conferred with them, the appellees agree
that the appeal should be dismissed.  No opinion has issued.  Accordingly, the motion
is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Bland.